                 Case 3:18-cv-06854-JSC Document 13 Filed 01/10/19 Page 1 of 1




 1                                 UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
 2
 3
      HOUSING AND ECONOMIC RIGHTS
 4    ADVOCATES,                                            Case No. 18-cv-06854-JSC

 5                            Plaintiff,
                                                            [PROPOSED] ORDER ON MOTION TO
 6              v.                                          STAY PROCEEDINGS IN LIGHT OF
 7    BETSY DEVOS, in her official capacity as              LAPSE OF APPROPRIATIONS
      Secretary of Education, et al.,
 8
                              Defendants.
 9
10
11
12            This matter comes before the Court on Defendants’ Motion to Stay Proceedings in Light
13   of Lapse of Appropriations. Upon consideration of Defendants’ motion and of all materials
14   submitted in relation thereto, it is hereby:
15            ORDERED that Defendants’ Motion is GRANTED. It is further
16            ORDERED that all proceedings are hereby STAYED. It is further
17            ORDERED that Defendants shall notify the Court as soon as Congress has appropriated
18   funds for the Department of Justice. All current deadlines shall be extended commensurate with
19   the duration of the lapse in appropriations.
20            SO ORDERED
21
22          January 10, 2019
     Date: ___________________
23
24                                                     _________________________________________
                                                                _______
                                                                     ______
                                                                         _ ____________________
                                                                                             _______
                                                                                                _
25                                                             ABLE JJA
                                                       HONORABLE         ACQUELINE SCOTT CORLEY
                                                                       JACQUELINE          CORLE
                                                       United States Magistrate Judge
26
27
28


     Proposed Order On Defendants’ Motion To Stay
     Proceedings In Light of Lapse of Appropriations
     18-cv-06854-JSC
